—In an action to recover damages for defamation, the plaintiff appeals, on the ground of inadequacy, from so much of a judgment of the Supreme Court, Suffolk County (Cohalan J.), entered September 23, 1997, as, after a nonjury trial, awarded him nominal damages in the amount of one dollar.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Since the plaintiff failed to establish that he suffered any compensable financial or emotional injury, or that he sustained any monetary loss in his professional capacity, an award of only nominal damages was not improper (see, Kruglak v Landre, 23 AD2d 758; see also, Handelman v Hustler Mag., 469 F Supp 1053; Amory v Vreeland, 125 App Div 850; Nellis v Miller, 101 AD2d 1002). Copertino, J. P., Sullivan, Krausman and Florio, JJ., concur.